DETAILED ACTION
1.	The following communication is in response to applicant's filing on 5-August-2019.  Claims 1-8 are pending in the application.  Claims 9-10 were canceled by the Preliminary Amendment received on the same date.  
	The present application, filed on or after 16-March-2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
2.1	An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.  Authorization for this Examiner's Amendment was given by Christopher Atkinson (Reg. No. 56,063) on 10-August-2021.

2.2	In the Claims:
Claim 2     Line 5	Change “the TCSM” to “the TCMS”.

Reasons for Allowance
3.1	The following is an Examiner's Statement of Reasons for the indication of allowable subject matter.  The present application is directed to a non-obvious improvement over the following prior art references:
CN 108001484:  which provides a subway train alarm system, comprising a host and slaves.
The host is arranged in the driver cab, the multiple slaves are arranged in compartments, and the multiple slaves are hung on a vehicle-mounted CAN bus and are in communication connection with the host through the vehicle-mounted CAN bus. Each slave comprises a slave control unit, a button unit, a slave sound and light alarm unit and a slave CAN communication unit. The host comprises a host control unit, a host CAN communication unit, a host sound and 
widely applied to other security situations.

USP Publication 2018/0056784:  which describes a safety and emergency-assistance system for vehicles, constituted by at least one bracelet, a means for radio/telecommunication of the alarm signal, a black box, a plurality of sensors, and means for remote automatic driving and management of the vehicle.  In the case of emergency, with the driver/passenger present and unwell while the vehicle is stationary with the engine off and without the key inserted into the ignition, or with the key inserted and the instrument panel off. The system also enables automatic and autonomous activation of the devices present on board the vehicle, e.g. airbags, power window, and air-conditioning system.

USP Publication 2017/0323739:  which discloses a sealed electrical contact system that includes at least one male electrical contact with at least one annular flange and a male conductive contact. At least one female electrical contact includes a receptacle and a female conductive contact disposed in the receptacle. The at least one annular flange is configured to contact an inner surface of the receptacle when the male conductive contact contacts the female conductive contact and closes a circuit.

3.2	Claims 1-8 are considered allowable, since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, either individually or in combination, disclose the specific arrangement of elements in the same combination specified in independent claims 1 and 7.
	The present invention, in claim 1, provides a passenger communication output control circuit for an unmanned metro train installed with passenger emergency communication units.  Each of the passenger emergency communication units includes a communication button and 
The present invention further discloses, in claim 7, a passenger communication output control method for an unmanned metro train, via operation of a passenger emergency communication output control circuit, wherein when the communication button of the passenger emergency communication unit is pushed down by a passenger, a normally-closed contact pair of a communication relay linked to the communication button is disconnected, and the emergency communication circuit connected to the input/output module of the TCMS in the corresponding coach is cut off (i.e. broken).  The TCMS then detects a broken circuit signal to determine the coach where the communication request is sent out.  

3.3	There are inventions in the field that provide similar functionality and/or have similar features, as the prior art of record shows.  The examiner's search failed to find this combination of features, nor was it obvious in light of the prior art.  It is for these reasons that the claims of the present application are found to be patentable over the prior art.
	Dependent claims 2-6 and 8 are deemed allowable as depending either directly or indirectly from allowed independent claims 1 and 7. 

Prior Art
4.	The following prior art, discovered in an updated search, was made of record but not relied upon, and is considered pertinent to Applicant’s disclosure, and consists of documents A-E and N on the attached PTO-892 Notice of References Cited.
Documents A-E and N define the general state of the art which is not considered to be of particular relevance.

Response Guidelines
5.1	Any comments considered necessary by applicant MUST be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should clearly be labeled “Comments on Statement of Reasons for Allowance”.

5.2	Any response to the Examiner in regard to this allowance should be 

directed to:	Russell Frejd, telephone number (571) 272-3779, Monday-Friday from 0730 to
1600 ET.  If attempts to reach the examiner by telephone are unsuccessful, 
please contact the examiner’s supervisor(s): Peter Nolan can be reached at
(571) 272-7016, or Thomas Black can be reached at (571) 272-6956.  

mailed to:	Commissioner of Patents and Trademarks
		P.O. Box 1450, Alexandria, VA  22313-1450

faxed to:	(571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/RUSSELL FREJD/	
Primary Examiner  AU 3661